Citation Nr: 0628402	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-04 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for a disability of the 
hands and fingers.

2.  Entitlement to service connection for nasal fracture and 
laceration of the right eye orbit and lip with extraction of 
teeth.  

3.  Entitlement to a compensable rating for service-connected 
lumbosacral strain.

4.  Entitlement to a compensable rating for service-connected 
residual scar, right eyebrow.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from February 1986 to May 
1992.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in January 2003 by the Salt 
Lake City, Utah, Regional Office (RO) of the Department of 
Veterans Affairs (VA).    


FINDINGS OF FACT

1.  A disability of the hands and fingers is not currently 
shown. 

2.  A May 1991 medical report shows that the veteran 
sustained injuries in a motorcycle accident, complicated by 
the presence of an intoxicating amount of alcohol; a blood 
alcohol concentration (BAC) of 0.184 milligrams was reported.

3.  The veteran's May 1991 motorcycle accident was caused by 
his willful misconduct, specifically, alcohol intoxication.

4.  The veteran's nasal fracture and laceration of the right 
eye orbit and lip with extraction of teeth were the result of 
a motorcycle accident caused by his willful misconduct.  

5.  Prior to of January 20, 2004, the veteran's lumbosacral 
strain is productive of complaints of occasional locking pain 
in the low back which resolved with rest; his lumbosacral 
strain is not shown to be productive of characteristic pain 
on motion, a slight limitation of motion, mild intervertebral 
disc syndrome, forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees, a 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; vertebral body 
fracture with loss of 50 percent or more of height, or 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  

6.  As of January 20, 2004, the veteran's lumbosacral strain 
is productive of complaints of constant low back pain; his 
lumbosacral strain is shown to be productive of 
characteristic pain on motion, but not: moderate limitation 
of motion, moderate intervertebral disc syndrome with 
recurring attacks, intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
muscle spasm on extreme forward bending and loss of lateral 
spine motion unilaterally in a standing position, forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; a combined range of motion 
of the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  

7.  The veteran's residual scar, right eyebrow, is productive 
of complaints of occasional discomfort, but not moderate 
disfigurement, or visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or with one characteristic of 
disfigurement.  


CONCLUSIONS OF LAW

1.  A disability of the hands and fingers was not incurred or 
aggravated in service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).


2.  The veteran's May 1991 motorcycle accident was the result 
of his willful misconduct, was not in the line of duty, and 
was the proximate cause of his nasal fracture and laceration 
of the right eye orbit and lip with extraction of teeth.  38 
U.S.C.A. §§ 105, 1110, 1131, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303 (2005).

3.  Prior to of January 20, 2004, the criteria for a 
compensable rating for lumbosacral strain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293, 5295 
(as in effect prior to September 26, 2003); 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (as in effect September 23, 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (as in 
effect September 26, 2003).

4.  As of January 20, 2004, the criteria for a rating of 10 
percent, and no more, for lumbosacral strain have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293, 5295 
(as in effect prior to September 26, 2003); 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (as in effect September 23, 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (as in 
effect September 26, 2003).

5.  The criteria for a compensable rating for residual scar, 
right eyebrow, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 3.102, 3.159, 4.118, Diagnostic 
Codes 7800, 7803, 7804, 7805 (as in effect prior to August 
30, 2002, and thereafter).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). 

Hands and fingers

The veteran argues, in part, that he sustained a cold injury 
to his hands and fingers during Operation Reforger at Ft. 
Carson, Colorado, in 1991.  However, he has failed to submit 
any competent medical evidence demonstrating a current 
disability of the hands or fingers.  

A service-connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
The mere fact that the veteran states that he suffered a cold 
injury to his hands and fingers in service, and that he 
suffers from the residuals of that injury is insufficient to 
establish a claim of service connection.  Although the 
veteran has expressed his own opinion that he currently 
suffers from a disability of the hands and fingers that is 
the proximate result to an in-service cold injury, the Court 
has held that laypersons, such as the veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  Further, notwithstanding the fact that no 
current disability of the right hand and wrist has been 
established, the Board notes that the veteran's service 
medical records are completely absent any findings of 
complaints, treatment, or diagnosis of a cold injury to the 
hands and fingers.

As only independent medical evidence may be considered by the 
Board to support its findings, the Board finds that on the 
basis of the medical evidence of record and in the absence of 
competent medical evidence of a current disability of the 
hands and fingers, the preponderance of the evidence is 
against the claim and the benefit-of-the-doubt standard of 
proof does not apply. 38 U.S.C.A. § 5107(b).


Nasal fracture and laceration of the right eye orbit and lip

With regard to the evidence concerning alcohol intoxication 
in association with the veteran's 1991 motorcycle accident 
that resulted in a nasal fracture and laceration of the right 
eye orbit and lip with teeth extraction, it is argued that 
the claim should be granted because the veteran was not 
charged with a crime relative to this incident, and that 
since some of the original reports have been destroyed.  

The veteran's service medical records include a report, dated 
May 22, 1991, which shows that on May 6, 1991, the veteran 
was admitted after he was found beside his motorcycle after 
having been involved in "some mild form of motor vehicle 
accident for which alcohol was involved."  The report 
indicates that he was complaining of loose teeth, 
malocclusion, multiple facial lacerations and contusions, 
thumb pain, right ankle pain, and nose pain.  On examination, 
there was "road rash" and multiple lacerations and 
traumatic tattoos of the anterior nose, skin on the lateral 
temporal region on the right, and other more superficial 
areas as well as loose chipped upper central teeth and upper 
lip laceration, nasal laceration, and edema and deviation.  
All X-rays were negative except for those showing multiple 
fractured teeth.  He underwent a closed reduction of his 
fracture nose, debridement and closure of his lacerations, 
and extraction of the left two incisors and right lateral 
incisor.  Laboratory and X-ray results were noted to be 
within normal limits, except for a BAC (blood alcohol 
content) stating that he had a level of 184 milligrams (mg.).  
The final diagnoses were motor vehicle accident with the 
following injuries: 1) fracture of the left incisors and 
right lateral incisor, 2) partial fracture of right central 
incisor with loss of all but the latter, 3) multiple facial 
lacerations and road abrasions, 4) fractured nose, and 5) 
alcohol intoxication.  He was discharged on May 14, 1991.  An 
accompanying report (DA 4700) dated in May 1991, is somewhat 
difficult to read, but notes that the veteran was admitted 
following a motorcycle MVA (motor vehicle accident) to which 
ETOH (alcohol) was contributory.  

Also of record is a memorandum showing that the veteran 
entered an alcohol treatment program shortly after the May 
1991 motor vehicle accident.  It was noted that the veteran's 
supervisors felt that he had a "serious" alcohol problem.  
Antabuse was prescribed.

In a January 2003 administrative decision, the RO noted that 
although a line of duty investigation had been carried out by 
the service department, it had been destroyed.  The RO 
determined that the veteran's injuries sustained in the auto 
accident were the result of willful misconduct.  The RO found 
that the veteran's final diagnoses included alcohol 
intoxication.  

In a January 2003 rating decision, the RO denied the 
veteran's claims for service connection for a nasal fracture 
and laceration of the right eye orbit and lip with extraction 
of teeth, on the basis that the injuries were the result of 
the veteran's willful misconduct and that they resulted from 
alcohol intoxication.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated in the line 
of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  An injury incurred during 
active military, naval, or air service will be deemed to have 
been incurred in the line of duty unless such injury or 
disease was the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, was a 
result of his or her abuse of alcohol or drugs.  A service 
department finding that injury, disease or death occurred in 
line of duty will be binding on VA unless it is patently 
inconsistent with the requirements of laws administered by 
VA.  38 U.S.C.A. § 105(a) (West 2002); 38 C.F.R. § 3.1(m) 
(2005).

"Willful misconduct" is an act involving conscious wrongdoing 
or known prohibited action.  Willful misconduct involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences.  
Mere technical violation of police regulations or ordinances 
will not per se constitute willful misconduct.  Willful 
misconduct will not be determinative unless it is the 
proximate cause of injury, disease or death.  38 C.F.R. § 
3.1(n) (2005).  

In the context of VA benefits, the simple drinking of 
alcoholic beverage is not in and of itself willful 
misconduct.  However, if, in the drinking of a beverage to 
enjoy its intoxicating effects, intoxication results 
proximately and immediately in disability, the disability 
will be considered the result of the veteran's willful 
misconduct.  38 U.S.C.A. § 105 (West 2002); 38 C.F.R. § 3.301 
(2005).  Although the consumption of alcohol, in and of 
itself, does not per se constitute willful misconduct, it 
does if it is later determined that it was the proximate 
cause of injury.  Id.  VA's General Counsel has confirmed 
that direct service connection for a disability that is a 
result of a claimant's own abuse of alcohol or drugs is 
precluded for purposes of all VA benefits for claims filed 
after October 31, 1990.  See VAOPGCPREC 7-99, 64 Fed. Reg. 
52,375 (June 9, 1999); VAOPGCPREC 2-98, 63 Fed. Reg. 31,263 
(February 10, 1998).

A person is held responsible for disabling injuries or death 
that resulted directly and immediately from indulgence in 
alcohol on an individual occasion.  Willful misconduct in 
alcohol consumption cases is the willingness to achieve a 
drunken state and, while in this condition, to undertake 
tasks for which the person is unqualified, physically and 
mentally, because of alcohol.  VA Adjudication Manual M21-1MR 
("M21-1MR"), Part III.v.1.D.16.a.  

There is a presumption of intoxication when a person's BAC is 
.08 or more.  See M21-1MR, Part III.v.1.D.16.c. (noting that 
all states, as well as Washington D.C. and Puerto Rico, have 
adapted a BAC of .08 as the legal level of intoxication); see 
also Forshey v. West, 12 Vet. App. 71 (1998).  

Determinations of willful misconduct in such instances depend 
on the facts found.  An adverse determination requires that 
there must be excessive indulgence as the proximate cause of 
the disability or death in question.  M21-1MR, Part 
III.v.1.D.16.b.  

In vehicular accidents, VA will consider combined factors 
such as evidence of excessive speed, improper diversion of 
attention to companions, or use of intoxicants.  M21-1MR, 
Part III.v.1.D.17.d.  

The Board finds that the claim must be denied.  The evidence 
shows that the veteran had a BAC of 0.184 mg.   This is over 
twice the current legal limit for intoxication in all states, 
(the Board parenthetically notes that it is also well above 
the former limit for intoxication of 0.10, and that the 
Board's conclusion would be the same no matter which limit 
was used).  He is therefore presumed to have been intoxicated 
at the time of his motorcycle accident.  In addition, in the 
Board's judgment, the BAC level amounts to "excessive 
indulgence," and shows that he had the willingness to 
achieve a drunken state and, while in this condition, to 
undertake tasks for which he was unqualified, physically and 
mentally, because of alcohol.  Specifically, while in a 
drunken state, the veteran was operating a motorcycle.  The 
evidence indicates that his intoxication was the proximate 
cause for his accident.  The fact that the veteran was 
immediately referred for alcohol counseling and treatment 
after the accident also supports the finding that the 
accident was caused by alcohol.  Finally, apart from 
treatment reports associated with the May 1991 accident, the 
veteran's service medical records do not show any relevant 
treatment for the claimed disabilities, upon which to grant 
the claim.  Accordingly, the Board finds that the veteran's 
nasal fracture and laceration of the right eye orbit and lip 
with extraction of teeth, did not occur in the line of duty 
and were the result of the veteran's own willful misconduct.  
Given the foregoing, the clear preponderance of the evidence 
favors a finding of willful misconduct on the veteran's part 
and the claim must therefore be denied.

The Board has considered the appellant's written testimony 
submitted in support of his claims.  These statements are 
outweighed by the contemporaneous evidence of record, to 
include the medical reports.  In this case, the evidence 
shows that the claimed conditions were not incurred in the 
line of duty.  Accordingly, the appellant's claims must be 
denied.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107 (West 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



II.  Increased Ratings

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2005).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue. All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2005).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2005); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A.  Lumbosacral Strain

The veteran asserts that he is entitled to a compensable 
rating for service-connected lumbosacral strain.  

As for the history of the veteran's lumbosacral strain, see 
38 C.F.R. § 4.1, the veteran's service medical records show 
that he received treatment for low back pain on several 
occasions.  His separation examination report, dated in April 
1992, did not note any low back abnormalities, and shows that 
his spine was clinically evaluated as normal.  As for the 
post-service medical evidence, a VA examination report, dated 
in December 1992, contained a diagnosis of recurrent 
lumbosacral strain, and notes degenerative disk disease on X-
ray.  

In a December 1993 rating decision, service connection for 
lumbosacral strain was granted, and a 0 percent evaluation 
was assigned.  

In July 2002, the veteran filed a claim for a compensable 
rating.  In January 2003, the RO denied the claim.  The 
veteran appealed the issue of entitlement to a compensable 
rating.  


1.  Prior to January 20, 2004

The RO initially evaluated the veteran's service-connected 
lumbar strain under 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(as in effect prior to September 26, 2003) which provides a 
10 percent rating for lumbosacral strain with characteristic 
pain on motion.  

The Board finds that the criteria for a compensable rating 
have not been met prior to January 20, 2004.  The only 
relevant medical evidence of record during the time period in 
issue is an examination report from QTC, dated in September 
2002.  This report shows that the veteran complained of 
occasional locking pain in the low back which resolved with 
rest.  On examination, the lumbar spine showed no radiation 
of pain on movement.  There was no pain.  The relevant 
diagnosis was low back with degenerative joint disc disease.  
The examiner further noted that the veteran was asymptomatic, 
although he had recurrent episodes of lumbosacral strain that 
was most likely related to his physically demanding job.  

In summary, the QTC report shows that the veteran did not 
have characteristic pain on motion.  The Board therefore 
finds that the criteria for a compensable rating under DC 
5295 have not been met.    

A rating in excess of 10 percent is not warranted under any 
other diagnostic code.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Under 38 C.F.R. § 4.71a, DC 5292 (as in effect prior to 
September 26, 2003), a 10 percent rating is warranted for a 
slight limitation of motion of the lumbar spine.  

Under 38 C.F.R. § 4.71a, DC 5293 (as in effect prior to 
September 23, 2002), a 10 percent rating is warranted for 
intervertebral disc syndrome that is mild.  

The Board finds that the criteria for a compensable rating 
under DC 5292 or DC 5293 have not been met.  The September 
2002 QTC report states that the veteran had a "normal" 
range of motion.  The report further notes that the lower 
extremities had good motor function and sensory function, and 
that reflexes were 2+ at the knee and ankle, bilaterally.  
The musculoskeletal system was noted to be within normal 
limits, with normal posture and gait.  There was no radiation 
of pain on movement, and no muscle spasm, or tenderness.  
There were no signs of radiculopathy.  There was no finding 
of intervertebral disc syndrome.  Based on the foregoing, the 
Board finds that overall, the evidence does not show that the 
veteran's lumbar strain is manifested by symptomatology that 
more nearly approximates the criteria for a compensable 
evaluation under DC 5292 or DC 5293.

With respect to possibility of entitlement to an increased 
evaluation under 38 C.F.R. §§ 4.40 and 4.45, the Board has 
also considered whether an increased evaluation could be 
assigned on the basis of functional loss due to the veteran's 
subjective complaints of pain.  See DeLuca v. Brown, 8 Vet. 
App. 202, 204-205 (1995); VAOPGCPREC 36-97, 63 Fed. Reg. 
31,262 (1998).  In this regard, the Board initially notes 
that the veteran's subjective complaints of pain are 
specifically contemplated in the criteria of DC 5295.  As for 
DC 5292 and DC 5293, the evidence does not otherwise show 
functional loss due to pain to warrant a compensable rating.  
In particular, the Board notes the lack of such findings as 
neurological impairment, loss of strength and muscle atrophy.  
The September 2002 QTC examination report shows that the 
examiner noted that the veteran did not have pain, weakness, 
fatigue, lack of endurance, or instability.  It was further 
noted that the veteran could engage in his usual occupation 
and activities of daily living despite his conditions.  In 
summary, when the range of motion in the back are considered 
together with the evidence showing functional loss -- to 
include the findings pertaining to neurologic deficits, 
muscle strength, and the lack of evidence of muscle atrophy -
- the Board finds that there is insufficient evidence of 
objective pain on motion, or any other functional loss, to 
warrant a compensable rating.  DeLuca.  

The schedular criteria by which the veteran's lumbar spine 
disability can be rated have changed twice during the 
pendency of the veteran's appeal.  See 67 Fed. Reg. 54345- 
54349 (August 22, 2002) (effective September 23, 2002), 
codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293; see also 
68 Fed. Reg. 51454- 51458 (August 27, 2003) (effective 
September 26, 2003), codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243.  The Board notes that the 
provisions of DC 5293 (which pertained to intervertebral disc 
syndrome) were changed effective from September 23, 2002.  
Effective from September 26, 2003, the rating schedule for 
the spine was changed, at which time DC 5293 was changed to 
DC 5243.  

According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the Federal Circuit 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent it conflicts with the precedents of the United States 
Supreme Court (Supreme Court) and the Federal Circuit.  
Karnas is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that, when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise. Accordingly, the rule 
adopted in Karnas no longer applies in determining whether a 
new statute or regulation applies to a pending claim.  Id.  
However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after September 23, 2002, and September 26, 2003 
(i.e., the effective dates of the new regulation).  
Therefore, the Board has addressed whether: (1) the veteran 
is entitled to a higher rating under the old criteria, and 
will now discuss (2) whether, for the period on and after 
September 23, 2002, and September 26, 2003, the veteran is 
entitled to a compensable rating under the new criteria.  It 
is noted that the effective date of any rating assigned under 
the revised schedular criteria may not be earlier than the 
effective date of that change; the Board must apply only the 
earlier version of the regulation for the period prior to the 
effective date of change.  VAOPGCPREC 3- 2000, 65 Fed. Reg. 
33,421 (2000).

Under DC 5293 (as in effect prior to September 26, 2003), a 
10 percent rating for intervertebral disc syndrome is 
warranted where there are incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months.  An incapacitating episode is 
defined as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  The 
regulation also provides that the disc syndrome may be 
evaluated on the basis of separate evaluations of chronic 
orthopedic and neurologic symptoms.

Under 38 C.F.R. § 4.71a (as in effect September 26, 2003), DC 
5237 (lumbosacral strain), is rated under the "General Rating 
Formula for Diseases and Injuries of the Spine."  The General 
Rating Formula provides that a 10 percent evaluation is 
warranted for: forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of height, warrants 
a 10 percent disability rating.

In addition, the regulation provides that intervertebral disc 
syndrome may be rated under either the General Rating Formula 
or the "Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes", whichever results in a higher 
rating.  The Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes provides that a 10 percent 
rating is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

In this case, there is no evidence to show that the criteria 
for a compensable rating have been met.  The Board initially 
notes that there is no medical evidence dated after the 
September 2002 QTC report and prior to January 20, 2004.  As 
previously stated, the September 2002 QTC report indicates 
that the veteran's back had a normal range of motion.  It was 
noted that there was no radiation of pain on movement, and no 
muscle spasm, tenderness, or signs of radiculopathy.  There 
is no evidence of muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of height.  In addition, the evidence is insufficient 
to show intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months.  The Board 
further notes that the evidence does not show that the 
veteran has any associated neurological abnormalities.  See 
General Rating Formula, Note 1.  Accordingly, the criteria 
for a compensable rating under DC 5293 (as in effect prior to 
September 26, 2003), the General Rating Formula, and the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, are not shown to have been met.  

As a final matter, the Board notes that the veteran is not 
eligible for a rating based on arthritis of the lumbar spine, 
as there is X-ray evidence of degenerative disc disease, but 
no X-ray evidence of arthritis.  See 38 C.F.R. §§ 4.59, 
4.71a, Diagnostic Code 5003; Lichtenfels v. Derwinski, 1 Vet. 
App. 484, 488 (1991); VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 
(1997). 

2.  As of January 20, 2004

The only relevant medical evidence is a QTC examination 
report, which indicates that the veteran was examined on 
January 20, 2004.  This report shows that the veteran 
complained of constant low back pain, as well as "crushing" 
and sometimes "burning and sharp."  He stated that his back 
pain was elicited by physical activity, that it sometimes 
"comes by itself," and that it was alleviated with rest.  
He stated that he could function without medication, and 
indicated that a physician had not recommended bed rest.  The 
report notes that, "He has no functional impairment."  The 
veteran denied losing any time from work due to his back 
pain, and he indicated that he was able to perform all 
activities and functions listed in the "History of 
Activities and Functions."  He stated that he currently 
worked in construction, but that he was unemployed as of 
December 2003.  On examination, the lumbar spine had flexion 
from 0 to 75 degrees, extension from 0 to 30 degrees, lateral 
flexion from 0 to 30 degrees (bilaterally), and rotation from 
0 to 45 degrees (bilaterally).  The examiner noted, "Range 
of motion is affected by pain and flexion at 75 degrees."  
There was no peripheral nerve involvement.  Motor function 
was normal.  Sensory examination was normal.  Reflexes in the 
knees and ankles were 1+ bilaterally.  The report notes that 
rectal and genital examinations were declined due to lack of 
intervertebral disc syndrome.  Posture and gait were normal.  
There was no radiation of pain on movement, muscle spasm, or 
tenderness.  An X-ray was noted to reveal degenerative 
arthritis.  The relevant diagnosis was lumbosacral strain 
with degenerative arthritis, and includes a notation of a 
reduced range of motion.    

The Board finds that the criteria for a 10 percent rating 
have been met.  Under DC 5295, a 10 percent rating is 
warranted for lumbosacral strain with characteristic pain on 
motion.  In this case, the QTC examination report indicates 
that the veteran was examined on January 20, 2004.  At that 
time, he had flexion from 0 to 75 degrees, and the examiner 
noted that the range of motion was affected by pain at 75 
degrees.  Accordingly, the Board finds that the criteria for 
a 10 percent rating under DC 5295 have been met as of January 
20, 2004.  

A rating in excess of 10 percent is not warranted.  

Under 38 C.F.R. § 4.71a, DC 5292 (as in effect prior to 
September 26, 2003), a 20 percent rating is warranted where 
the limitation of motion in the lumbar spine is moderate.  

Under DC 5293 (as in effect prior to September 23, 2002), a 
20 percent rating for moderate intervertebral disc syndrome 
with recurring attacks.

Under DC 5293 (as in effect prior to September 26, 2003), a 
20 percent rating for intervertebral disc syndrome is 
warranted where there are incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  

Under 38 C.F.R. § 4.71a, DC 5295 (as in effect prior to 
September 26, 2003), a 20 percent evaluation is warranted 
where there is muscle spasm on extreme forward bending and 
loss of lateral spine motion unilaterally in a standing 
position.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine ("General Rating Formula"), a 20 percent 
evaluation is warranted for: Forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes ("Formula for Rating Intervertebral 
Disc Syndrome") provides that a 20 percent rating is 
warranted for intervertebral disc syndrome, with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  

The Board finds that a 20 percent rating is not warranted.  
The demonstrated range of motion is not, in the Board's 
opinion, representative of a moderate limitation of motion.  
DC 5292.  There is no evidence of muscle spasm on extreme 
forward bending and loss of lateral spine motion unilaterally 
in a standing position.  DC 5295.  The veteran's forward 
flexion of the thoracolumbar spine is not greater than 30 
degrees but not greater than 60 degrees, nor is his combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees.  There is no evidence of muscle spasms or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour.  There is no current evidence to 
show that his gait is abnormal or that he has muscle spasms 
or guarding.  Furthermore, the evidence is insufficient to 
show incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months.   DC 5293.  Finally, as previously discussed, the 
evidence does not show that the veteran has associated 
neurological abnormalities.  See General Rating Formula, Note 
1.  

With respect to possibility of entitlement to an increased 
evaluation under 38 C.F.R. §§ 4.40 and 4.45, the Board has 
also considered whether an increased evaluation could be 
assigned on the basis of functional loss due to the veteran's 
subjective complaints of pain.  DeLuca; VAOPGCPREC 36-97.  
With regard to DC 5292 and DC 5293, the evidence does not 
otherwise show functional loss due to pain to warrant a 
rating in excess of 10 percent.  In particular, the Board 
notes the lack of such findings as neurological impairment, 
loss of strength and muscle atrophy.  The January 2004 QTC 
examination report shows that the examiner noted that 
weakness, lack of endurance, fatigue, and incoordination, did 
not limit the range of motion.  Motor function, and a sensory 
examination, were normal.  Posture and gait were normal, and 
there was no radiation of pain on movement.  In summary, when 
the range of motion in the back are considered together with 
the evidence showing functional loss -- to include the 
findings pertaining to neurologic deficits, muscle strength, 
and the lack of evidence of muscle atrophy -- the Board finds 
that there is insufficient evidence of objective pain on 
motion, or any other functional loss, to warrant a rating in 
excess of 10 percent.  DeLuca.  

Accordingly, the Board finds that a rating in excess of 10 
percent is not warranted under DC's 5292, 5293, or 5295 (as 
in effect prior to September 26, 2003), the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, or the Formula for Rating Intervertebral Disc 
Syndrome.  38 C.F.R. § 4.71a, DC 5243.

B.  Residual Scar, Right Eyebrow

The veteran asserts that he is entitled to a compensable 
rating for service-connected residual scar, right eyebrow.  

As for the history of the disability in issue, see 38 C.F.R. 
§ 4.1, the veteran's service medical records show that in 
July 1990, the veteran received stitches to repair a 
laceration to the mid-portion of the right eyebrow.  

Under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7800 (as in 
effect prior to August 30, 2002), a 10 percent evaluation is 
warranted for a head, face or neck scar that is moderately 
disfiguring.    

Effective August 30, 2002, VA revised the rating schedule for 
evaluating skin disabilities.  38 C.F.R. § 4.118 (2003).  The 
veteran is entitled to the most favorable version of a 
regulation that was revised during his appeal.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003, 
69 Fed. Reg. 25179 (2004).  However, the Board must apply 
only the earlier version of the regulation for the period 
prior to the effective date of change.  VAOPGCPREC 3-2000, 65 
Fed. Reg. 33,421 (2000).

Under DC 7800 (as in effect August 30, 2002), a 10 percent 
rating is warranted for: disfigurement of the head, face, or 
neck, with visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or with one characteristic of 
disfigurement.

Note (1): The 8 characteristics of disfigurement, for 
purposes of evaluation under § 4.118, are: Scar 5 or more 
inches (13 or more cm.) in length. Scar at least one-quarter 
inch (0.6 cm.) wide at widest part. Surface contour of scar 
elevated or depressed on palpation. Scar adherent to 
underlying tissue. Skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.). Skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.). Underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.). Skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).

Note (2): Rate tissue loss of the auricle under DC 6207 (loss 
of auricle) and anatomical loss of the eye under DC 6061 
(anatomical loss of both eyes) or DC 6063 (anatomical loss of 
one eye), as appropriate.

Note (3): Take into consideration unretouched color 
photographs when evaluating under these criteria. 

The relevant medical evidence in this case consists of QTC 
examination reports, dated in September 2002 and January 
2004.  The September 2002 report shows that the veteran 
complained that his scar was productive of occasional 
discomfort, and that he was concerned that the scar was 
frightening to others.  On examination, the skin was normal 
to appearance.  The scar was noted to be on the right 
zygomatic arch, and to be approximately two centimeters (cm.) 
long and about 0.3 cm. wide.  It was level with the skin, 
non-tender, and showed some disfigurement.  There was no 
ulceration, adherence, or instability.  There were no burn 
scars present.  The relevant diagnosis was scar, right 
eyebrow, status post laceration.  

The January 2004 QTC examination report notes that the 
veteran has no residual symptoms related to his scar, no 
functional impairment, and that he had not lost any time from 
work due to his scar.  On examination, there was a mildly 
disfiguring scar on the nasal bridge measuring 0.9 cm. by 0.5 
cm.  There was no evidence of tenderness, ulceration, 
adherence, or instability, tissue loss, hypopigmentation, or 
hyperpigmentation.  There was no abnormal texture, and no 
burn scar.  

The Board finds that a compensable rating is not warranted 
under DC 7800 (as in effect prior to August 30, 2002, and 
thereafter).  With regard to the old criteria, the evidence 
does not show that the veteran's residuals of his injury are 
productive of moderate disfigurement.  With regard to the new 
criteria, he is not shown to have visible or palpable tissue 
loss and either gross distortion or asymmetry of one feature 
or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or with 
one characteristic of disfigurement.  

With regard to the possibility of a compensable rating under 
another diagnostic code, Schafrath, under 38 C.F.R. § 4.118, 
Diagnostic Codes (DC's) 7803 and 7804 (as in effect prior to 
August 30, 2002), a 10 percent evaluation is warranted for 
superficial, poorly nourished scars with repeated ulceration, 
or scars which are shown to painful and tender on objective 
demonstration.  Under the provisions of 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (as in effect August 30, 2002 and 
thereafter), a 10 percent evaluation is warranted for 
superficial scars that are painful on examination.  Under the 
provisions of 38 C.F.R. § 4.118, Diagnostic Code 7805 (as in 
effect August 30, 2002, and thereafter), a 10 percent 
evaluation is warranted for scars that are productive of a 
limitation of function (the Board notes that DC 7805 is the 
same under both the "old" and "revised" regulations).

In this case, there is no evidence to show that the veteran 
has compensable manifestations of his right eyebrow scar 
under 38 C.F.R. § 4.118, DC's 7803, 7804 or 7805 (as in 
effect prior to August 30, 2002, and thereafter).  

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the appellant's claim, such rule is not 
for application in this case.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claim's 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

In this case, VA satisfied its duties to the veteran in a 
VCAA letter issued in August 2002.  This letter predated the 
January 2003 rating decision.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006).  The VCAA letter notified 
the veteran of what information and evidence is needed to 
substantiate his claims, as well as what information and 
evidence must be submitted by the claimant, and what 
information and evidence will be obtained by VA.  Id.  The 
VCAA letter from the RO informed the claimant to submit any 
evidence in his possession that pertains to the claims.  Id.  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
With regard to the claims for service connection, and for a 
compensable rating for a right eyebrow scar, these claims 
have been denied.  Any questions as to the disability rating 
or the appropriate effective dates to be assigned are moot.  
VA is not required, therefore, to provide this notice.  With 
regard to the claim for an increased rating for lumbosacral 
strain, this claim has been granted.  To the extent that 
there may be any deficiency of notice or assistance, there is 
no prejudice to the veteran in proceeding with this appeal 
given the favorable nature of the Board's decision.  Any 
error in the failure to provide notice involving the 
downstream elements of rating and effective date is harmless 
at this time, and can be corrected by the RO following the 
Board's decision.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  The Board is 
satisfied that its duty has been met and that all reasonable 
efforts to develop the record have been made.  The RO 
requested and obtained the veteran's service medical records, 
and has obtained VA and non-VA medical records.  The veteran 
has been afforded VA examinations for his increased rating 
claims.  Although he has not been afforded examinations 
involving his service connection claims, a remand for an 
examination and/or etiological opinion is not required, as 
these have been denied as they are adjudicated to be the 
result of willful misconduct.  See 38 C.F.R. § 3.159(d).  
Finally, there is no indication of relevant, outstanding 
records which would support the veteran's claims.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).  The Board 
concludes, therefore, that decisions on the merits at this 
time do not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).

ORDER

Service connection for hand and finger disorders is denied.  

Service connection for  nasal fracture, and laceration of the 
right eye orbit, and lip, with extraction of teeth, is 
denied. 

Prior to January 20, 2004, a compensable rating for 
lumbosacral strain is denied.

As of January 20, 2004, a 10 percent rating, and no more, is 
granted for lumbosacral strain, , subject to the laws and 
regulations governing the award of monetary benefits.

A compensable rating for residual scar, right eyebrow, is 
denied.  


____________________________________________
M.A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


